Banke, Judge.
This appeal is from an order of the trial court dismissing the appellant’s counterclaim. The dismissal of a counterclaim is not a final order within the meaning of Code Ann. § 6-701 and is appealable only under the procedures for interlocutory review set forth in the statute. Since those procedures were not followed in this case, the appeal must be dismissed. See Lowe v. Payne, 130 Ga. App. 337 (203 SE2d 309) (1973).

Appeal dismissed.


McMurray, P. J., and Birdsong, J., concur.

Douglas W. McDonald, for appellant.
Linton K. Crawford, Jr., for appellee.